Citation Nr: 0613511	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  93-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected left varicocele.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for a ventral hernia.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from November 1992 and January 1999 rating decisions 
of the Regional Office (RO).  The veteran testified at a 
Travel Board hearing in November 1993 before a Veterans Law 
Judge that is no longer employed at the Board.  In January 
1996, the Board remanded this case for additional 
development.  The veteran then testified before the 
undersigned at a Travel Board hearing at the RO in October 
2000.  In December 2002, the Board issued a decision which 
denied all the claims except for the low back claim.  That 
same month, the Board issued a Development Memorandum on the 
low back claim.  Subsequent to this Memorandum, the 
regulation authorizing the Board to conduct its own 
development was invalidated.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As a consequence, a remand concerning this claim was 
issued in December 2003.  

In December 2003, a Joint Motion for Remand was issued, which 
requested that the Board's December 2002 decision be vacated 
and remanded for compliance with notice provisions of the 
Veterans Claims Assistance Act (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  See also 
Charles v. Principi, 16 Vet. App. 370 (2002), and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court of Appeals 
for Veterans Claims (CAVC) issued an Order in December 30, 
2003, remanding the case to the Board for action consistent 
with the Joint Motion.  Copies of the Joint Motion and the 
CAVC Order are in the claims folder.

The issue of entitlement to an evaluation in excess of 0 
percent for the service-connected left varicocele is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from chronic bilateral knee 
disabilities which can be related to his period of service.

2.  The veteran does not suffer from a ventral hernia which 
can be related to his period of service.

3.  The veteran suffered from second degree bilateral pes 
planus prior to service, which did not increase in severity 
as a result of his service  

4.  The veteran does not suffer from an inguinal hernia which 
can be related to his period of service.

5.  The veteran does not suffer from a cervical spine 
disability, to include degenerative disc disease (DDD) which 
can be related to his period of service.

6.  The veteran does not suffer from a chronic low back 
disability, to include degenerative disc disease (DDD) which 
can be related to his period of service.




CONCLUSIONS OF LAW

1.  Chronic knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303(b) (2005).

2.  A ventral hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

3.  The veteran's preexisting bilateral pes planus was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.306(a)-(c) (2005). 

4.  An inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 (2005).

5.  A cervical spine disability, to include DDD, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

6.  A chronic low back disability, to include DDD, was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2005).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159.  These laws require that, upon the receipt 
of a complete or substantially complete application for 
benefits, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously of record, that is necessary 
to substantiate the claim.  This notice shall indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, is to be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002 & 
Supp. 2005);  38 C.F.R. § 3.159(c)(1) (2005).  If VA is 
attempting to obtain records from a Federal department or 
agency, the effort to obtain them will continue until the 
records have been obtained unless it is reasonably certain 
that such records do not exist or that further efforts to 
find them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for a left varicocele, 
a low back disability, a cervical spine disability, a ventral 
hernia, and an inguinal hernia in November 1991.  The rating 
action denying service connection for a low back disability, 
a cervical spine disability, a ventral hernia, and an 
inguinal hernia, and granting service connection for a left 
varicocele (assigned a 0 percent disability evaluation) was 
issued in November 1992.  In March 1996, the veteran 
submitted a substantially complete application for service 
connection for flat feet (pes planus) and for a bilateral 
knee disability.  In January 1999, the RO denied these 
claims.   After these rating actions were issued, the RO 
provided notice of the VCAA provisions in April and September 
2004, and in February 2005 to the claimant; these letters 
informed him of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  In 
December 2005, he was provided a supplemental statement of 
the case (SSOC) which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  
Therefore, he has been notified that he can submit any 
evidence relevant to his claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least four different occasions (see above).  In 
response to a request for additional information or evidence, 
the veteran responded in August 2004 that he had no further 
evidence to submit.  The Board had requested copies of the 
veteran's VA treatment records, which were obtained and 
associated with the claims folder.  His Social Security 
Administration records have also been associated with the 
claims folder.  He has also been examined by VA and his case 
was referred twice for opinions from medical experts in the 
VA Veterans Health Administration (VHA).  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

CAVC has held that a service-connection claim that provides 
for disability-compensation benefits consists of the 
following five elements: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA requires notice 
to a claimant of how a VA service connection claim may be 
substantiated as to all five elements of such a claim, 
including degree of disability and effective date of 
disability.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and the effective date for the benefit if the 
claim should be granted.  See Dingess/Hartman, supra.  Even 
though the notice was inadequate on these elements, there is 
no prejudice in issuing a final decision because the claims 
are denied and, therefore, there is no issue as to the degree 
of disability or the effective date of any award.  These 
elements of the issue are moot.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

As noted above, the the file contains medical records from VA 
and the Social Security Administration, VA examinations and 
expert opinions sought by the Board.  The veteran stated that 
he has no further evidence to submit, and the Board is 
unaware of any further evidence that must be obtained in 
order to make a final decision in this case.  The Board 
concludes that VA has fulfilled its duty to assist the 
veteran in developing the evidence relevant to his claims. 


Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).  A preexisting injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2005).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.306(b) (2005).  
The specific finding requiring that an increase in disability 
during peacetime service is due to the natural progress of 
the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions and hardships of service.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.306(c) (2005).

According to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the correct standard for rebutting the presumption of 
soundness under Section 1111 requires that the government 
show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the pre-existing disability was not aggravated during 
service.  However, if a preexisting disorder is noted on 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, Section 1153 applies and the burden 
falls on the claimant to establish aggravation.  If the 
presumption under Section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; see also Jensen 
V. Brown, 19 F.3d 1413,1417 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.306 (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual background and analysis

Bilateral knee disabilities

The veteran's service medical records show that he complained 
of pain in the left knee in September 1972.  An X-ray was 
negative.  In November 1972, he complained of pain and give 
way.  However, the examination was within normal limits.  The 
impression was of no left knee pathology.  At the time of the 
May 1975 separation examination, he complained of left knee 
pain, although the objective examination of the lower 
extremities was normal.  These records make no reference to 
any complaints of or treatment for the right knee.

The veteran was examined by VA in February 1998 at which time 
the examiner opined that the veteran apparently had very 
little disability of the knees in service and at the present 
time, so the knee disability was moot.  On examination in 
September 1998, again, the veteran reported that his knees 
would occasionally give way, although one knee was not worse 
than the other.  He also complained of pain.  The objective 
examination found normal range of motion, with no catching, 
locking or effusion.  The ligaments were stable and an X-ray 
was negative.

The veteran testified before the undersigned at a personal 
hearing at the RO in October 2000.  He stated that he had 
first complained of left knee pain in service.  He noted that 
he basically treated himself.  He did not recall any trouble 
with the right knee in service.  He thought that being 
careful not to hurt the left knee or his back had caused him 
to over-stress the right knee, thus causing a disability.  

A VHA opinion in December 2001 noted the veteran's complaints 
of clicking and swelling of the left knee in service, but 
noted that there had been no pathology identified at the time 
of his separation examination.  After an exhaustive review of 
the record, to include the Social Security Administration 
(SSA) records, another VHA stated in July 2002 that the 
evidence of record did not support a finding of current knee 
disorders.  While he had complained of knee instability, all 
the examinations of record had shown normal knee architecture 
and function.

After a careful review of the evidence of record, it is found 
that service connection for bilateral knee disorders is not 
warranted.  In regard to the left knee, the veteran had 
complained of knee pain in service.  However, there was no 
indication in the record that these complaints suggested the 
onset of a chronic disorder.  While he complained of pain on 
his May 1975 separation examination, the objective 
examination was within normal limits.  And, while he 
continued to have subjective complaints of pain in the left 
knee, no objective knee disability has ever been identified.  
Rather, all examinations conducted after his release from 
service have shown a normal left knee.  Therefore, there is 
no current left disorder which can be related to his period 
of service.  There is also no evidence to support a finding 
of service connection for a right knee disorder.  There is no 
indication that the veteran complained of or was treated for 
a right knee condition in service; moreover, there is no 
objective evidence of the existence of a current right knee 
disability.  Therefore, there is no evidence to support a 
finding of entitlement to service connection for bilateral 
knee disorders.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral knee disorder.

Ventral hernia

The veteran's service medical records make no mention of any 
complaints of or treatment for a ventral hernia.  The May 
1975 separation examination was normal.

A December 1992 VA examination found a ventral hernia that 
was obvious when the veteran strained to sit up.  VA 
examinations conducted in April 1996 and February 1998, 
however, found no ventral hernia.

After an exhaustive review of the medical records, to include 
the SSA records, a VHA opinion stated in December 2001 that 
there was no evidence of any treatment for a ventral hernia 
in service.

After a careful review of the evidence of record, it is found 
that service connection is not warranted for a ventral 
hernia.  There is no evidence that the veteran was treated 
for this condition in service; moreover, there is no 
objective evidence of the current existence of a ventral 
hernia.  Therefore, there is no basis upon which to grant 
service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a ventral hernia.

Bilateral pes planus

The service medical records show that second degree bilateral 
pes planus was noted on the June 1972 entrance examination.  
The May 1975 separation examination stated that he had arch 
supports for his bilateral pes planus.

VA conducted examinations in February and September 1998.  
The February examiner noted that the veteran had fairly 
severe pes planus of both feet and that the fact that he had 
pes planus prior to service and "with the normal wear and 
tear during the service would probably indicate that it was 
aggravated."  The September examiner, however, expressed the 
opinion that it was doubtful that his complaints of foot pain 
had anything to do with his military service.  This 
examination described the condition as mild, with collapse of 
the mid portion of the mid-foot and noted his opinion that it 
was less likely that the veteran's foot problems were 
associated with anything htat happened to him while on active 
duty.

The veteran testified before the undersigned at a personal 
hearing conducted at the RO in October 2000.  He expressed 
his belief that his feet had begun to hurt in 1973, and 
stated that he had been given arch supports in service.  He 
said that he now had bilateral foot pain and cramping.  

A VHA opinion was obtained in July 2002.  The examiner noted 
that mild pes planus can be successfully treated with anti-
inflammatory medication and arch supports.  After an 
exhaustive review of the claims folder, to include the SSA 
records, the VHA expert opined that 

I could not find any evidence in this veteran's 
records of specific trauma or physical activity 
aggravating pes planus, peripheral neuropathy prior 
to pes planus onset (his peripheral neuropathy was 
manifested decades later), or degenerative or 
inflammatory conditions that could aggravate pes 
planus.

Therefore, I believe it is not likely that the 
veteran's pes planus underwent a permanent increase 
in severity during service beyond its natural 
course, or that the veteran's reported episodes in 
service were intermittent or temporary flare-ups of 
his pes planus noted on the enlistment examination.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral pes 
planus has not been established.  Initially, the entrance 
examination conducted in June 1972 clearly noted the presence 
of second degree pes planus.  Thus, there is no dispute that 
this condition existed prior to his service, and aggravation 
must be shown.  See Wagner, supra; VAOPGCPREC 3-2003 (July 
16, 2003).  After reviewing the entire claims folder, the 
Board finds that there is clear and unmistakable evidence 
that the bilateral pes planus had not been aggravated by his 
service.  The opinion of one VA examiner in February 1998 
that it was probable that inservice "wear and tear" had 
worsened pes planus has been noted.  However, this physician 
did not provide an objective basis for his opinion, nor did 
he indicate that the entire claims folder had been reviewed.  
See Sklar v. Brown, 5 Vet. App. 140 (1993) (which notes that 
a medical opinion that fails to provide a basis for the 
opinion may be accorded less weight).  On the other hand, the 
July 2002 VHA opinion had included an exhaustive review of 
the file, to include the service medical records, the VA 
examinations, and the SSA records.  As a consequence, the VHA 
opinion will be afforded greater probative weight.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
VHA expert had concluded that it was not likely that the 
veteran's bilateral pes planus had been aggravated by his 
period of service.  This conclusion is clearly supported by 
the complete lack of treatment for his pes planus since his 
release from service in 1975.  The Board also notes that 
although the VHA opinion stated that it was not likely that 
the veteran's pes planus underwent a permanent increase 
beyond natural progression, the record does not support a 
finding of any permanent increase in the pes planus which 
would give rise to a presumption of aggravation.  Although 
the veteran was apparently given arch supports in service, 
there is no record of any ongoing complaints or treatment for 
the condition in service, and more than second degree pes 
planus is not shown during service.  The 1998 examiners noted 
pes planus as being "fairly severe" on one examination but 
only mild on the other examination.

The veteran has expressed his belief that the rigors of his 
service had worsened his bilateral pes planus.  However, as a 
layperson, he is not competent to render an opinion as to 
medical causation or aggravation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, the Board must rely on the 
objective medical evidence and competent medical opinion of 
record.  In the instant case, as noted above, this evidence 
argues against a finding of service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral pes planus.

Inguinal hernia

The veteran's service medical records make no mention of any 
inguinal hernias.  The May 1975 separation examination was 
normal.

A December 1992 VA examination of the veteran found a right 
inguinal hernia, as did an April 1996 VA examination.  A 
December 1995 treatment note found bilateral hernias, 
although a February 1998 VA examination only found a small 
hernia on the right.

The veteran testified at a personal hearing before the 
undersigned in October 2000.  He said that he had been told 
that he had hernias because of heavy lifting performed in 
service.  

A December 2001 VHA opinion found no evidence of any 
treatment in service for an inguinal hernia.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an inguinal hernia 
has not been established.  While the objective evidence shows 
the presence of a right inguinal hernia, there is no 
suggestion in the record that this hernia was present in 
service.  The service medical records are completely silent 
as to any complaints of or treatment for such a condition.  
The veteran had indicated that he had been told that heavy 
lifting in service had caused this condition, but he failed 
to present any objective evidence establishing such a causal 
relationship when asked.  Therefore, it must be found that 
entitlement to service connection for an inguinal hernia is 
not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an inguinal hernia.

Cervical spine disability

The veteran's service medical records do not show any 
complaints of or treatment for a cervical spine disease or 
injury.  In January 1975 the veteran was struck on the head 
with a hatch cover, and he reported experiencing dizziness 
and some blurred vision.  On separation examination conducted 
in May 1975 examination of the neck and upper extremities was 
within normal limits.

Voluminous post-service treatment records, to include records 
from SSA, as well VA examinations, show degenerative changes 
of the cervical spine on 1991 x-rays from  a private 
chiropractor and that the veteran was diagnosed with DDD of 
the cervical spine as early as 1992.  He has asserted in 
various records, as well as at his October 2000 personal 
hearing before the undersigned, that this DDD was caused by 
being struck on the head by a hatch while in service.  

On VA orthopedic examination in September 1998 the examiner 
remarked that it was "equally likely that the service-
connected disabilities in the lumbar and cervical spine are 
associated with the service-connected disability."  A 
neurologic examination was also accomplished in September 
1998.  The neurologic examiner reviewed the records and 
concluded that "we see here a veteran with some degenerative 
changes in the cervical and lumbar regions in a nonservice-
connected manner."

A VHA opinion obtained in December 2001 expressed the opinion 
that the veteran's currently diagnosed DDD of the cervical 
spine was not related to any event that occurred in service.  
The examiner reviewed the entire record.  In another VHA 
opinion of July 2002 the examiner agreed with past opinions 
that the veteran's degenerative arthritis of the cervical 
spine had not begun as a result of any inservice injury.  It 
was opined that the pathology noted on imaging studies did 
not appear to arise out of the veteran's military service.

Subsequently, the veteran submitted copies of excerpts from 
medical manuals and a March 2005 statement from a friend who 
said that doctors told them the veteran's neck problems were 
due to an old injury.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a cervical spine 
disorder has not been established.  While the veteran has 
been diagnosed with DDD of the cervical spine, there is no 
objective indication that he had suffered any injury to the 
neck in service to which this could be related, including the 
incident in which he was struck on the head with the hatch 
cover.  This conclusion is supported by the December 2001 and 
July 2002 VHA opinions and by the 1998 neurologic examiner.  
The Board notes the opinion of the September 1998 VA 
orthopedic examiner, who concluded that it was at least as 
likely as not that the veteran's cervical spine disability 
was related to his reported in-service injury.  However, this 
opinion is less probative than that of the VHA expert.  
Although the September 1998 orthopedic examiner related the 
veteran's current disability to his in-service injury, the 
examiner did not address the fact that the veteran's service 
medical records failed to reveal any indication that the 
veteran had injured his neck or cervical spine during the 
incident in which he was struck by a tank hatch cover.  
Although the veteran complained of dizziness and blurred 
vision shortly after the incident, his service medical 
records reveal no complaints of neck pain at that time or at 
any time thereafter.  Furthermore, the orthopedic examiner 
failed to discuss the relevance, if any, of the fact that the 
veteran did not complain of neck pain for a number of years 
following discharge.  Again, as noted above, the examiner in 
September 1998 apparently did not review the entire claims 
folder while the VHA experts did review the record.  Further 
contradicting the September 1998 orthopedic examiner was the 
September 1998 neurologic examiner who also noted a review of 
the records and concluded that the veteran's cervical spine 
disability was not related to service or any incident in 
service.

The veterans' treatment records contain many occasions in 
which the veteran reported an injury to his cervical spine in 
service and related his symptoms to that injury.  However, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Here, it is clear from the text of the 
VA and private medical notes that these examiners were merely 
offering a transcription of lay history provided by the 
veteran, and not an independent conclusion based upon their 
own study of the veteran's medical history.  Thus, the Board 
finds these notations regarding the veteran's medical history 
to be of no probative value.

Finally, there is no indication that degenerative joint 
disease developed to a compensable degree within one year of 
the veteran's service discharge; in fact, it was not noted 
until, at the earliest, 1991.  Therefore, there is no direct 
or presumptive basis upon which to award service connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disability.

Low back disability

The veteran's service medical records do show that he 
complained of acute right-sided low back pain in October 1974 
after bending over; there was no history of trauma.  He was 
tender over the low back muscles; the X-ray was negative.  
The impression was muscle spasm.  At the time of the May 1975 
separation examination, he reported recurrent low back pain 
with heavy lifting.  The objective examination of the spine 
and lower extremities was negative.

The first post-service treatment records date from 1991.  
These showed that the veteran had been diagnosed with DDD of 
the low back, with pain radiating to the right leg.  
Voluminous records submitted since that time, to include VA 
examinations conducted in December 1992, April 1996, February 
1998, and September 1998, as well as the SSA records, 
continue to show diagnoses of low back DDD and radiation into 
the right leg.  

On the February 1998 VA orthopedic examination the examiner 
noted that he was asked to provide a medical opinion as to 
whether there was a relationship between the back complaints 
the veteran had in service and his current low back 
disability.  The examiner stated that it was impossible to 
answer the question with any degree of accuracy but that he 
could not rule out that possibility.  In the September 1998 
orthopedic examination the veteran reported that he had had 
continuing complaints of back pain since his problems began 
while carrying two 5 gallon cans of oil in service.  The 
examiner stated that it was "equally likely that the 
service-connected disabilities in the lumbar and cervical 
spine are associated with the service-connected disability."  
A neurologic examination was also accomplished in September 
1998.  The neurologic examiner reviewed the records and noted 
that even if the veteran had back strain in service, he 
recovered and worked successfully for many years, even 
working as a policeman.  The examiner concluded that "we see 
here a veteran with some degenerative changes in the cervical 
and lumbar regions in a nonservice-connected manner."

The veteran testified before the undersigned at a personal 
hearing in October 2000.  He said that he had not had any 
back trouble prior to service, and that he had originally 
injured it in service, carrying two 5 gallon oil cans.  He 
stated that he had sought treatment as early as 1977, but 
that these records were no longer available.

A December 2001 VHA opinion noted that the veteran had been 
treated for back spasms in service.  However, these had 
resolved with treatment by the time of his separation from 
service.  He had not complained of any back trouble between 
1974 and 1978 and had worked successfully for several years 
after service, to include as a policeman.  It was opined that 
there was nothing in the record to justify a link between his 
current DDD and any injury of service origin.

Another VHA opinion was obtained in July 2002.  This opinion 
agreed with past opinions that the veteran's degenerative 
arthritis of the lumbar spine had not begun as a result of 
any inservice injury.  It was opined that the pathology noted 
on imaging studies did not appear to arise out of the 
veteran's military service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disability has not been established.  While the veteran had 
complained of back spasms in service, it is found that these 
had resolved with treatment by his discharge.  This is 
supported by the lack of complaints between November 1974 and 
his discharge in May 1975, as well as by the objectively 
normal separation examination and the lack of objective 
evidence of treatment between 1975 and 1991.  The evidence 
clearly shows that the veteran currently suffers from DDD of 
the low back which was demonstrated, at the earliest, in 
1991.  There is no indication that any arthritis was present 
in service or to a compensable degree within one year of his 
separation from service.  

As in the discussion above concerning the cervical spine, two 
VHA opinions concluded that his current DDD or degenerative 
joint disease was not etiologically related to the acute 
muscle spasms noted in service.  For the same reasons 
discussed above regarding the cervical spine, the two VHA 
opinions and the September 1998 neurologic examiner's opinion 
are of greater probative value than the September 1998 
orthopedic examiner's opinion.  The February 1998 examiner 
also concluded that the possibility of a connection could not 
be ruled out, but this opinion is so equivocal as to be of 
little, if any, probative value.  Again, the transcription of 
lay history provided by the veteran on numerous other 
clinical records is not an independent conclusion based upon 
the examiner's own study of the veteran's medical history, 
and these notations regarding the veteran's medical history 
are of no probative value.  Therefore, the evidence does not 
support of finding of service connection for a low back 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability, to include DDD.




ORDER

Entitlement to service connection for bilateral knee 
disorders is denied.

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a an inguinal hernia is 
denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran has stated that his service-connected left 
varicocele is more disabling than the current disability 
evaluation would suggest.  However, in reviewing the record, 
the Board notes that this condition was last examined by VA 
in February 1998.  It is found that this examination does not 
provide a clear picture of the current degree of disability 
resulting from the service-connected left varicocele.  
Therefore, it is found that another VA examination would be 
helpful before making a final determination of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete genitourinary examination in 
order to fully assess the current nature 
and degree of severity of the service-
connected left varicocele.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate in the 
examination report that the file has been 
so reviewed.  All indicated special 
studies deemed necessary to completely 
evaluate the left varicocele must be 
conducted and a complete rationale for any 
opinions expressed must be provided.

The veteran must be informed of the 
importance of reporting to the scheduled 
examination, and should be informed of the 
consequences of failing to so report.  See 
38 C.F.R. § 3.655 (2005).

2.  After the above-requested development 
has been completed, the claim for an 
evaluation in excess of 0 percent for the 
service-connected left varicocele must be 
readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


